UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-7060


JOSEPH COPPOLA,

                  Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:14-cv-00013-JPB-JES)


Submitted:   August 20, 2015               Decided:   September 17, 2015


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Coppola, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Coppola, a federal prisoner, appeals the district

court’s      order     accepting       the     recommendation        of    the    magistrate

judge     and    denying        relief       on       his   28    U.S.C.     § 2241     (2012)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,       we     affirm    for     the      reasons    stated     by    the     district

court.       Coppola v. O’Brien, No. 2:14-cv-00013-JPB-JES (N.D. W.

Va.   June      17,    2015).       We    deny        Coppola’s    pending       motions   for

appointment of counsel and to stay his transfer pending appeal.

We    dispense        with   oral   argument           because    the   facts     and    legal

contentions       are    adequately          presented       in   the   materials       before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                                  2